SEVERANCE AGREEMENT

THIS AGREEMENT, dated August 18, 2014 (the “Effective Date”), is made by and
between Starwood Hotels and Resorts Worldwide, Inc., a Maryland corporation (the
“Company”), and Thomas Mangas (the “Executive”).

WHEREAS, the Executive is employed by the Company as its Chief Financial
Officer; and

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of senior management
personnel to the detriment of the Company and its stockholders; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s senior management, including the Executive, to their assigned duties
without distraction in the face of potentially disturbing circumstances arising
from the possibility of a Change in Control; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Executive hereby agree as
follows:

1. Defined Terms. The definitions of capitalized terms used in this Agreement
are provided in Section 18 hereof.

2. Term of Agreement. The Term of this Agreement shall commence on the Effective
Date and shall continue in effect through the third anniversary of the Effective
Date; provided, however, that on each anniversary of the Effective Date during
the Term of this Agreement, the Term shall automatically be extended for one
additional year unless, not later than 90 days prior to any such anniversary,
the Company or the Executive shall have given notice not to extend the Term; and
further provided, however, that if a Change in Control or a Potential Change in
Control shall have occurred during the Term, the Term shall expire no earlier
than twenty-four (24) months beyond the month in which such Change in Control or
a Potential Change in Control occurred.

3. Company’s Covenants Summarized. In order to induce the Executive to remain in
the employ of the Company and in consideration of the Executive’s covenants set
forth in Section 4 hereof, the Company agrees, under the conditions described
herein, to pay the Executive the Severance Payments and the other payments and
benefits described herein. Except as provided in Section 10 hereof, no Severance
Payments shall be payable under this Agreement unless during the Term there
shall have been (or, under the terms of the second sentence of Section 6 hereof,
there shall be deemed to have been) a termination of the Executive’s employment
with the Company following a Change in Control. This Agreement shall not be
construed as creating an express or implied contract of employment and, except
as otherwise agreed in writing between the Executive and the Company, the
Executive shall not have any right to be retained in the employ of the Company.

4. The Executive’s Covenants. The Executive agrees that, subject to the terms
and conditions of this Agreement, in the event a Potential Change in Control
occurs during the Term, the Executive will remain in the employ of the Company
until the earliest of (i) a date which is six (6) months from the date of such
Potential Change of Control, (ii) the date of a Change in Control, (iii) the
date of termination by the Executive of the Executive’s employment for Good
Reason or by reason of death, Disability or Retirement, or (iv) the termination
by the Company of the Executive’s employment for any reason.

5. Compensation Other Than Severance Payments.

a. Payment of Salary During Disability. Following a Change in Control and during
the Term, during any period that the Executive is unable to perform the
Executive’s full-time duties with the Company as a result of:

(1) a period of 409A Disability, the Executive shall continue to receive his
base salary in accordance with the Company’s standard payroll practices at the
rate in effect at the commencement of any such period, together with any
compensation payable to the Executive under the Company’s short-term and
long-term disability plans for salaried employees during such period and any
benefit coverages customarily provided to disabled salaried employees, until the
Executive’s employment is terminated on account of the Executive’s General
Disability; or

(2) a period of General Disability, the Executive shall receive any compensation
payable to the Executive under the Company’s short-term and long-term disability
plans for salaried employees during such period, as well as any benefit
coverages customarily provided to disabled salaried employees, until the
Executive’s employment is terminated on account of the Executive’s General
Disability.

Thereafter the Executive’s benefits shall be determined under the Company’s
retirement, insurance and other compensation programs then in effect in
accordance with the terms of such programs.

b. Accrued Salary. If the Executive’s employment shall be terminated for any
reason following a Change in Control and during the Term, the Company shall pay
to the Executive such Executive’s full salary through the Date of Termination at
the rate in effect immediately prior to the Date of Termination or, if higher,
the rate in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, together with all compensation and
benefits payable to the Executive through the Date of Termination under the
terms of the Company’s compensation and benefit plans, programs or arrangements
as in effect immediately prior to the Date of Termination or, if more favorable
to the Executive, as in effect immediately prior to the first occurrence of an
event or circumstance constituting Good Reason.

c. Post-Termination Benefits. If the Executive’s employment shall be terminated
for any reason following a Change in Control and during the Term, the Company
shall pay to the Executive the Executive’s normal post-termination compensation
and benefits as such payments become due (provided that severance payments are
governed solely by Section 6 below). Such post-termination compensation and
benefits shall be determined under, and paid in accordance with, the Company’s
retirement, insurance and other compensation or benefit plans, programs and
arrangements as in effect immediately prior to the Date of Termination or, if
more favorable to the Executive, as in effect immediately prior to the
occurrence of the first event or circumstance constituting Good Reason.

d. Time of Payment. Upon termination of the Executive’s employment following a
Change in Control and during the Term, the Executive shall receive the payments
or benefits to which he may be entitled under Section 5(b) and 5(c) and which
constitute deferred compensation subject to Section 409A either (A) at the time
when due hereunder, or (B) if a payment date sufficient to satisfy Section 409A
is not otherwise stated for such payment or benefit, on the date of Executive’s
termination of employment, except as provided in Section 14 below.

6. Severance Payments.

a. If the Executive’s employment is terminated following a Change in Control and
during the Term, other than (A) by the Company for Cause, (B) by reason of death
or Disability, or (C) by the Executive without Good Reason, then, the Company
shall pay the Executive the amounts, and provide the Executive the benefits,
described in this Section 6 (“Severance Payments”) and Section 7, in addition to
any payments and benefits to which the Executive is entitled under Section 5
hereof. For purposes of this Agreement, the Executive’s employment shall be
deemed to have been terminated following a Change in Control by the Company
without Cause or by the Executive with Good Reason, if (i) the Executive’s
employment is terminated by the Company without Cause prior to a Change in
Control (whether or not a Change in Control ever occurs) and such termination
was at the request or direction of a Person who has entered into an agreement
with the Company the consummation of which would constitute a Change in Control
(an “Acquiring Person”), (ii) the Executive terminates his employment for Good
Reason prior to a Change in Control (whether or not a Change in Control ever
occurs) and the circumstance or event which constitutes Good Reason occurs at
the request or direction of an Acquiring Person, or (iii) the Executive’s
employment is terminated by the Company without Cause or by the Executive for
Good Reason and such termination or the circumstance or event which constitutes
Good Reason is otherwise in connection with or in anticipation of a Change in
Control (whether or not a Change in Control ever occurs). For purposes of any
determination regarding the applicability of the immediately preceding sentence,
any position taken by the Executive shall be presumed to be correct unless the
Company establishes to the Board by clear and convincing evidence that such
position is not correct.

(1) Lump Sum Payment. In lieu of any further salary payments to the Executive
for periods subsequent to the Date of Termination and in lieu of any severance
benefit otherwise payable to the Executive under the terms of his offer letter
from the Company, the Company shall pay to the Executive a lump sum severance
payment, in cash, equal to two times the sum of (i) the Executive’s base salary
as in effect immediately prior to the Date of Termination or, if higher, in
effect immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, and (ii) the average of the annual bonuses earned by
the Executive in the three fiscal years ending immediately prior to the fiscal
year in which occurs the Date of Termination or, if higher, immediately prior to
the fiscal year in which occurs the first event or circumstance constituting
Good Reason. In the event the date of the Executive’s termination of employment
occurs on or within two years following an event that constitutes a change in
the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company within the meaning of section
409A(a)(2)(a)(vi) of the Code, such amount will be paid in a lump sum within
30 days following the date of the Executive’s termination of employment, except
as set forth in Section 14 below; otherwise, such amount will be paid 53 days
following the date of the Executive’s termination of employment, except as
provided by Section 14 below.

(2) Continuation of Welfare Benefits. Subject to Section 6(a)(3) in the case of
health coverage and Section 15 in the case of any benefits that are not exempt
from Section 409A, for the twenty-four (24) month period immediately following
the Date of Termination, the Company shall arrange to provide the Executive and
his dependents life, disability, and accident insurance benefits and other
benefits and perquisites (including employee stay rates) substantially similar
to those provided to the Executive and his dependents immediately prior to the
Date of Termination or, if more favorable to the Executive, those provided to
the Executive and his dependents immediately prior to the first occurrence of an
event or circumstance constituting Good Reason, at no greater cost to the
Executive than the cost to the Executive immediately prior to such date or
occurrence. Benefits otherwise receivable by the Executive pursuant to this
Section 6(a)(2) shall be reduced to the extent benefits of the same type are
received by the Executive from another employer during the twenty-four
(24) month period following the Executive’s termination of employment; provided,
however, that the Company shall reimburse the Executive for the excess, if any,
of the cost of such benefits to the Executive over such cost immediately prior
to the Date of Termination or, if more favorable to the Executive, the first
occurrence of an event or circumstance constituting Good Reason.

(3) Health Benefits. For the twenty-four (24) month period immediately following
the Date of Termination, the Company shall arrange to provide the Executive with
group health coverage substantially similar to that which the Executive was
receiving immediately prior to the Notice of Termination. The premium charge to
the Executive for each month of such coverage will equal the Company’s monthly
COBRA charge for such coverage in which the Executive, his spouse and covered
dependents (as applicable) is enrolled from time to time (less the amount of any
administrative charge typically assessed by the Company as part of its COBRA
charge) and the Executive will be required to pay such monthly premium charge in
accordance with the Company’s standard COBRA premium payment requirements. The
Company will pay Executive a lump sum in cash equal to an initial multiple that
is increased by a percentage. For this purpose, the initial multiple is 24 times
the difference that results from calculating (i) the Company’s monthly COBRA
charge on the Date of Termination for family coverage with respect to the
highest value health coverage provided to salaried employees, minus (ii) the
amount the Company charges active salaried employees for such coverage on
Executive’s Date of Termination. In addition, for this purpose, the percentage
is the sum of (I) 1% for each month in the 24-month period that will fall in the
calendar year following Executive’s Date of Termination, plus (II) 2% for each
month in the 24-month period that will fall in the second calendar year
following Executive’s Date of Termination. The Company will make such payment
within 30 days following the date of the Executive’s termination of employment,
except as provided by Section 14 below.

(4) Incentive Compensation. Notwithstanding any provision of any annual or
long-term incentive plan to the contrary, the Company shall pay to the Executive
in cash the following amounts:

(A) A lump sum equal to any unpaid incentive compensation which has been
allocated or awarded to the Executive for a completed fiscal year or other
measuring period preceding the Date of Termination under any such plan and
which, as of the Date of Termination, is contingent only upon the continued
employment of the Executive to a subsequent date, paid during the fiscal year of
termination when bonuses for such completed fiscal year are paid to senior
executives (but not later than

2-1/2 months after such completed fiscal year, except as provided by Section 14
below; and

(B) the value of each contingent incentive compensation award allocated or
awarded to the Executive for a then uncompleted period under any such plan that
the Executive would have earned on the last day of the performance award period,
assuming the achievement, at the target level, of the individual and corporate
performance goals established with respect to such award, paid in the year
following the end of such performance period when awards for such performance
period are paid to senior executives (but not later than 2-1/2 months after the
end of such performance period, except as provided by Section 14 below. Awards
for uncompleted periods shall be prorated based upon the number of days the
Executive is employed by the Company during such year.

(5) Equity Awards. All outstanding equity awards shall be treated as specified
in the Company’s 2013 Long-Term Incentive Compensation Plan or successor plan
and the corresponding award agreements, as applicable to each particular award.

(6) Outplacement Services. The Company shall provide the Executive with
outplacement services suitable to the Executive’s position for a period of two
(2) years following the date of the Executive’s termination of employment or, if
earlier, until the first acceptance by the Executive of an offer of employment.
The cost of such outplacement services shall not exceed twenty percent (20%) of
the Executive’s base salary in effect on the Date of Termination.

(7) 401(k) Contributions. The Company shall pay the Executive an amount equal to
the unvested portion (if any) of the Executive’s account balance under the
Company’s 401(k) Plan that is forfeited by reason of the Executive’s termination
of employment. Such payment shall be made within 30 days following the date of
the Executive’s termination of employment, except as provided by Section 14
below.

7. 280G Cap.

a. Notwithstanding any other provisions of this Agreement, in the event that any
payment or benefit received or to be received by the Executive in connection
with a Change in Control or the termination of the Executive’s employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any Person whose actions result in a Change in
Control or any Person affiliated with the Company or such Person) (all such
payments and benefits, including the Severance Payments, being hereinafter
called “Total Payments”) would not be deductible (in whole or part), by the
Company, an affiliate or Person making such payment or providing such benefit as
a result of section 280G of the Code, then, the Total Payments shall be reduced
(with the cash Severance Payments being reduced first (if necessary, to zero) in
the order in which they appear in Section 6 above, and all other Severance
Payments shall thereafter be reduced (if necessary, to zero) in the order in
which they appear in Section 6 above provided that extended health benefits will
be reduced last to the minimum extent necessary such that, after deducting the
amount of any Excise Tax imposed on such Total Payments (as so reduced) from
such Total Payments (as so reduced), the amount of the Total Payments (after
such reduction) will be greater if such reduction is made than it would be
without such reduction. All determinations, including the order and timing of
any such reduction shall be determined by the accounting firm which was,
immediately prior to the Change in Control, the Company’s independent auditor
(the “Auditor”).

b. For purposes of this limitation, (i) no portion of the Total Payments the
receipt or enjoyment of which the Executive shall have waived at such time and
in such manner as not to constitute a “payment” within the meaning of section
280G(b) of the Code shall be taken into account, (ii) no portion of the Total
Payments shall be taken into account which, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to the Executive and selected by the Auditor,
does not constitute a “parachute payment” within the meaning of section
280G(b)(2) of the Code, including by reason of section 280G(b)(4)(A) of the Code
and (iii) the value of any noncash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the Auditor in accordance
with the principles of sections 280G(d)(3) and (4) of the Code.

8. Termination Procedures and Compensation During Dispute.

a. Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 12 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provisions indicated. Further, a Notice of Termination for Cause is required to
include a copy of a resolution duly adopted by the affirmative vote of not less
than three-quarters (3/4) of the entire membership of the Board at a meeting of
the Board which was called and held for the purpose of considering such
termination (after reasonable notice to the Executive and an opportunity for the
Executive, together with the Executive’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, the Executive was guilty
of conduct set forth in clause (i) or (ii) of the definition of Cause herein,
and specifying the particulars thereof in detail.

b. Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment after a Change in Control and during
the Term, shall mean (1) if the Executive’s employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
the Executive shall not have returned to the full-time performance of the
Executive’s duties during such thirty (30) day period), and (ii) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause) and, in the case of a termination by the Executive, shall not be less
than fifteen (15) days nor more than sixty (60) days, respectively, from the
date such Notice of Termination is given).

c. Dispute Concerning Termination. If the Executive reasonably believes in good
faith the Company is not providing the Executive with a benefit or payment to
which the Executive is entitled under the terms of this Agreement, the Executive
may notify the Company, within forty-five (45) days after the Date of
Termination or, if any such payment or benefit is due after such 45-day period,
within 45 days following such payment date, that a dispute exists concerning the
termination and/or the amount of such payment or benefit. In this event, the
Company shall act within fifteen (15) days to restore fully the disputed
benefits and payments (so that all benefits and payments are provided as of such
date as would have been provided had there been no delay in providing such
benefits and payments) and to continue to provide such benefits and payments as
contemplated by this Agreement thereafter (provided, however, that in all events
any payment or benefit shall not be paid or provided to the Executive before the
payment date set forth in this Agreement or any applicable document), but
subject to termination and recapture from the Executive of these disputed
benefits and payments in accordance with the terms of a mutual written agreement
of the parties or by a final judgment, order or decree of an arbitrator or a
court of competent jurisdiction (which is not appealable or with respect to
which the time for appeal therefrom has expired and no appeal has been
perfected).

9. No Mitigation. The Company agrees that, if the Executive’s employment with
the Company terminated during the Term, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6 hereof or Section 8(d) hereof.
Further, the amount of any payment or benefit provided for in this Agreement
(other than Section 6(a)(2) hereof) shall not be reduced by any compensation
earned by the Executive as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Company, or otherwise.

10. Successors; Binding Agreement.

a. In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to terminate his employment with the Company and receive compensation
from the Company in the same amount and on the same terms as the Executive would
be entitled to hereunder if the Executive were to terminate the Executive’s
employment for Good Reason after a Change in Control, except that, for purposes
of implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination.

b. This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.

11. Indemnification. The Company shall indemnify and hold Executive harmless for
acts and omissions in his capacity as an officer, director or employee of the
Company to the maximum extent permitted under applicable law. The Company shall
maintain a Director’s and Officer’s Liability Insurance Policy, which shall
provide liability coverage for Executive’s benefit, and the Executive shall
remain covered under such policy for a period of at least six (6) years
following the earlier of termination of employment or the occurrence of a Change
in Control.

12. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address inserted below the Executive’s signature on the final
page hereof and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:

To the Company:
Starwood Hotels and Resorts Worldwide, Inc.
One StarPoint
Stamford, CT 06902
Attention: Chief Administrative Officer and General Counsel

13. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party; provided, however,
that this Agreement shall supersede any agreement setting forth the terms and
conditions of the Executive’s employment with the Company only in the event that
the Executive’s employment with the Company is terminated on or following a
Change in Control, by the Company other than for Cause or by the Executive for
Good Reason. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of New York. All references
to sections of the Exchange Act or the Code shall be deemed also to refer to any
successor provisions to such sections. Any payments provided for hereunder shall
be paid net of any applicable withholding required under federal, state or local
law and any additional withholding to which the Executive has agreed. The
obligations of the Company and the Executive under this Agreement which by their
nature may require either partial or total performance after the expiration of
the Term (including, without limitation, those under Sections 6, 7, 8, and 9
hereof) shall survive such expiration.

14. Code Section 409A. This Agreement will be construed and administered to
preserve the exemption from Section 409A of payments that qualify as short-term
deferrals pursuant to Treas. Reg. §1.409A-1(b)(4) or that qualify for the
two-times compensation exemption of Treas. Reg. §1.409A-1(b)(9)(iii). With
respect to any amounts that are subject to Section 409A, it is intended, and
this Agreement will be so construed, that such amounts and the Company’s and the
Executive’s exercise of authority or discretion hereunder shall comply with the
provisions of Section 409A so as not to subject the Executive to the payment of
interest and additional tax that may be imposed under Section 409A. For purposes
of any payment in this Agreement that is subject to Section 409A and triggered
by the Executive’s “termination of employment”, (i) “termination of employment”
shall have the same meaning as “separation from service” under
Section 409A(a)(2)(A)(i) of the Code, and (ii) in the event the Executive is a
“specified employee” on the date of the Executive’s termination of employment
(with such status determined by the Company in accordance with rules established
by the Company in writing in advance of the “specified employee identification
date” that relates to the date of the Executive’s termination of employment or,
in the absence of such rules established by the Company, under the default rules
for identifying specified employees under Section 409A), any payment that is
subject to Section 409A, such payment (to the extent subject to Section 409A)
shall not be paid earlier than six months after such termination of employment
(if the Executive dies after the date of the Executive’s termination of
employment but before any payment has been made, such remaining payments that
were or could have been delayed will be paid to the Executive’s estate without
regard to such six-month delay). The Executive acknowledges and agrees that the
Company has made no representation to the Executive as to the tax treatment of
the compensation and benefits provided pursuant to this Agreement and that the
Executive is solely responsible for all taxes due with respect to such
compensation and benefits.

15. Expense Reimbursements. To the extent that any expense reimbursement
provided for by this Agreement does not qualify for exclusion from Federal
income taxation, except as specified otherwise in this Agreement, the Company
will make the reimbursement only if the Executive incurs the corresponding
expense during the term of this Agreement and submits the request for
reimbursement no later than two months prior to the last day of the calendar
year following the calendar year in which the expense was incurred so that the
Company can (and it thereby will) make the reimbursement on or before the last
day of the calendar year following the calendar year in which the expense was
incurred. In the case of any such expense reimbursement and any in-kind benefit
provided for by this Agreement that does not qualify for exclusion from Federal
income taxation, the amount of expenses eligible for such reimbursement (and the
amount of in-kind benefits provided) during a calendar year will not affect the
amount of expenses eligible for such reimbursement (or benefits provided) in
another calendar year; and the right to such reimbursement or in-kind benefit is
not subject to liquidation or exchange for another benefit from the Company.

16. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

17. Settlement of Disputes: Arbitration.

a. All claims by the Executive for benefits under this Agreement shall be
directed to and determined by the Board and shall be in writing. Any denial by
the Board of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board shall afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim and shall further allow the Executive to appeal to the Board a decision of
the Board within sixty (60) days after notification by the Board that the
Executive’s claim has been denied.

b. Any further dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in New York, in accordance
with the rules of the American Arbitration Association then in effect; provided,
however, that the evidentiary standards set forth in this Agreement shall apply.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. Notwithstanding any provision of this Agreement to the contrary,
the Executive shall be entitled to seek specific performance of the Executive’s
right to be paid until the Date of Termination during the pendency of any
dispute or controversy arising under or in connection with this Agreement.

18. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

a. “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

b. “Auditor” shall have the meaning set forth in Section 7 hereof.

c. “Base Amount” shall have the meaning set forth in section 280G(b)(3) of the
Code.

d. “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

e. “Board” shall mean the Board of Directors of the Company.

f. “Cause” for termination by the Company of the Executive’s employment shall
mean (i) the willful and continued failure by the Executive to substantially
perform the Executive’s duties with the Company after a written demand for
substantial performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, and Executive
has not cured any such failure that is capable of being cured in all material
respects within ten (10) days of receiving such written demand, or (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, (x) no act,
or failure to act, on the Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the Executive’s act, or failure to act, was in the best
interest of the Company and (y) in the event of a dispute concerning the
application of this provision, no claim by the Company that Cause exists shall
be given effect unless the Company establishes to the Board by clear and
convincing evidence that Cause exists.

g. A “Change in Control” shall have the meaning set forth in the Company’s 2013
Long-Term Incentive Compensation Plan or any successor plan, as such definition
may be amended from time to time.

h. “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

i. “Company” shall mean Starwood Hotels and Resorts Worldwide, Inc., and shall
include any successor to its business and/or assets which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

j. “Date of Termination” shall have the meaning set forth in Section 8 hereof.

k. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

l. “Excise Tax” shall mean any excise tax imposed under section 4999 of the
Code.

m. “Executive” shall mean the individual named in the first paragraph of this
Agreement.

n. The Executive will be deemed to have a “409A Disability” if (A) the Executive
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, (B) the Executive is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering Company employees; or (C) the Executive is
determined to be totally disabled by the Social Security Administration.

o. “General Disability” shall be deemed the reason for the termination by the
Company of the Executive’s employment, if, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive’s duties with the Company
for a period of six (6) consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full-time performance of the Executive’s duties.

p. “Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent)
after any Change in Control, or prior to a Change in Control under the
circumstances described in clauses (ii) and (iii) of the second sentence of
Section 6(a) hereof (treating all references in paragraphs (1) through (7) below
to a “Change in Control” as references to a “Potential Change in Control”), of
any one of the following acts by the Company, or failures by the Company to act,
unless, in the case of any act or failure to act described in paragraph (1),
(5), (6) or (7) below, such act or failure to act is corrected prior to the Date
of Termination specified in the Notice of Termination given in respect thereof:

(1) the assignment to the Executive of any duties inconsistent with the
Executive’s status as a senior officer of the Company or a substantial adverse
alteration in the nature or status of the Executive’s responsibilities from
those in effect immediately prior to the Change in Control;

(2) a reduction by the Company in the Executive’s annual base salary as in
effect on the date hereof or as the same may be increased from time to time;

(3) the relocation of the Executive’s principal place of employment to a
location more than 35 miles from the Executive’s principal place of employment
immediately prior to the Change in Control or the Company’s requiring the
Executive to be based anywhere other than such principal place of employment (or
permitted relocation thereof) except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s present
business travel obligations;

(4) the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation, or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due;

(5) either (I) the failure by the Company to continue in effect any compensation
plan in which the Executive participates immediately prior to the Change in
Control which is material to the Executive’s total compensation, including but
not limited to the Company’s stock option, bonus and other plans or any
substitute plans adopted prior to the Change in Control, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or (II) the failure by the Company to continue
the Executive’s participation therein (or in such substitute or alternative
plan) on a basis not materially less favorable, both in terms of the amount or
timing of payment of benefits provided and the level of the Executive’s
participation relative to other participants, as existed immediately prior to
the Change in Control;

(6) the Company’s (I) failure to continue to provide the Executive with benefits
substantially similar to those enjoyed by the Executive under any of the
Company’s pension, savings, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to
the Change in Control, (II) taking of any other action which would directly or
indirectly materially reduce any of such benefits or deprive the Executive of
any material fringe benefit enjoyed by the Executive at the time of the Change
in Control, or (III) failure to provide the Executive with the number of paid
vacation days to which the Executive is entitled on the basis of years of
service with the Company in accordance with the Company’s normal vacation policy
or any employment agreement in effect at the time of the Change in Control; or

(7) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 8(a) hereof; for purposes of this Agreement, no such purported
termination shall be effective.

The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.

For purposes of any determination regarding the existence of Good Reason, any
claim by the Executive that Good Reason exists shall be presumed to be correct
unless the Company establishes to the Board by clear and convincing evidence
that Good Reason does not exist.

q. “Notice of Termination” shall have the meaning set forth in Section 8 hereof.

r. “Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.

s. “Potential Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:

(1) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

(2) the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;

(3) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); or

(4) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

t. “Retirement” shall be deemed the reason for the termination by the Executive
of the Executive’s employment if such employment is terminated in accordance
with the Company’s retirement policy, including early retirement, generally
applicable to its salaried employees.

u. “Severance Payments” shall have the meaning set forth in Section 6 hereof.

v. “Tax Counsel” shall have the meaning set forth in Section 7 hereof.

w. “Term” shall mean the period of time described in Section 2 hereof (including
any extension, continuation or termination described therein).

x. “Total Payments” shall mean those payments so described in Section 7 hereof.

IN WITNESS WHEREOF, the parties have caused this Supplement to be duly executed
as of the date first written above.

STARWOOD HOTELS AND RESORTS
WORLDWIDE, INC.

By: /s/ Jeffrey M .Cava
Executive Vice President, Chief Human Resources Officer

Starwood Hotels & Resorts Worldwide, Inc.
Dated: 8/18/2014

EXECUTIVE

/s/ Thomas Mangas
Thomas Mangas
Dated: 8/22/2014

